Mr. Presiding Justice Gary delivered the opinion of the Court. The appellee is assignee in insolvency of the Imperial Hotel Company, administering the assets of the company under the direction of the County Court. April 30, 1894, the court ordered the appellee to offer the real estate of the company for sale, “ subject to all valid and prior liens whatever.” He sold it for $5,000, and the' appellants petitioned that the appellee be directed to pay out of that money a judgment they had obtained against the company before the assignment. The court denied the petition, and appellants appealed to this court. The court could order the assignee to sell only what the insolvent could have sold, and had no more authority to displace liens than the insolvent would have had, and the court made no attempt to displace liens. In legal effect, the sale was only of residuary interest of the insolvent. There was no conversion of the whole estate into money by a sale under paramount authority, or by insurance paid upon a loss by fire, as in cases cited by appellants. The money received from the sale goes into the general fund of assets, out of which appellants are entitled to dividends upon the amount of their judgment. To what extent they may obtain any relief from the property sold, by process upon their judgment, or otherwise, is not now in question. The order dismissing the petition is affirmed.